DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8, 10, 14, 15,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DAMNJANOVIC et al (US 2013/0021932)
Regarding claim 1, 10,  DAMNJANOVIC et al (US 2013/0021932) discloses an electronic device that provides a wireless communication network to clients via one or a plurality of extender nodes in a network, wherein the electronic device comprises: 
a processor, and a computer readable storage medium containing executable instructions that, when executed by the processor, cause the electronic device to be configured to: 
determine whether the current time falls within the specified sleep time interval (DAMNJANOVIC:¶267, ¶263, ¶270,  it is determined if the subframe is a particular subframe (i.e. a time domain unit/resource) ); 
in response to determining that the current time falls within the specified sleep time interval, determine whether the first extender node among the one or a plurality of extender nodes are in an idle connection state (DAMNJANOVIC: ¶270, ¶272, determining when the relay UE is not serving any UEs), 
wherein the idle connection state includes: (i) the first extender node being not connected to any client, or (ii) the first extender node being only connected to the sleeping client (DAMNJANOVIC: ¶270-272, no UEs are being served by the relay UE; this is determined based on measurements carried by the relay UE and these measurements are reported to the base station indicating the relay UE is not serving any UE i.e. it is in idle connection state ); and 
based at least in part on the idle connection state of the first extender node, sending a sleep command to the first extender node, wherein the sleep command instructs the first extender node to power off a wireless network interface for the wireless communication network of the first extender node (DAMNJANOVIC: ¶270-272, Fig. 6, sending, from the base station, a sleep/power saving command to relay UE).


Regarding claim 5, 14, DAMNAJOVIC discloses electronic device according to claim 1/10, wherein the electronic device is connected to the first extender node through a wireless link, and the sleep command sent by the electronic device further instructs the first extender node to start a timer so that the first extender node wakes up autonomously when the timer expires (DAMNAJOVIC: ¶258, ¶269, DRX reception mode is the power saving mode the UE relay is instructed to go into; the DRX is by operation a mode in which the device is in sleep mode/power saving mode for a limited period of time before it wakes up).

Regarding claim 6, 15, DAMNAJOVIC discloses electronic device according to claim 5/11, wherein waking-up includes restoring the wireless link between the first extender node and the electronic device based on the wireless link information saved by the first extender node (DAMNAJOVIC: ¶271, ¶274, decreasing the interval i.e. waking up the relay UE at a sooner time restoring the wireless link between the relay UE and the terminal UE).


Regarding claim 8,  DAMNAJOVIC discloses electronic device according to any of claims 4 to 6, wherein waking up the first extender node includes powering on the wireless network interface of the first extender node again (DAMNAJOVIC: ¶259, turning off relay UE i.e. any interface that is belonging to the relay UE also powers down/turned off).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-4, 11-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over DAMNJANOVIC et al (US 2013/0021932) in view of  MUKAI et al (US 2014/0193150).

Regarding claim 2, 11, DAMNAJOVIC discloses electronic device according to claim 1, 10 wherein the electronic device is configured to: determining that the traffic of the client lower than a predetermined threshold (DAMNAJOVIC: ¶267, measurements of the signals from one or more UEs served by the relay UE; the measurement is performed by the relay UE and reported to the base station).
DAMNAJOVIC remains silent regarding identify a client as a sleeping client in response to the traffic of the client within a specified time length is lower than a predetermined threshold. 
However, MUKAI et al (US 2014/0193150) discloses identify a client as a sleeping client in response to the traffic of the client within a specified time length is lower than a predetermined threshold (MUKAI: Fig. 3, ¶123, the client/terminal is determined to be a sleeping client/terminal based on the downlink traffic to that client being below threshold level).
A person of ordinary skill in the art working with the invention of DAMNAJOVIC would have been motivated to use the teachings of MUKAI as it provides a way to improve power conservation when there is no communication and the devices aren’t in the power saving mode. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of DAMNAJOVIC with teachings of MUKAI in order to enhance overall power conservation in the network. 

Regarding claim 3, 12, DAMNAJOVIC modified by MUKAI discloses electronic device according to claim 2, 11 wherein the electronic device is configured to: identify the type of the client; and determine at least one of the predetermined threshold and the specified time length for the client based on the identified type (MUKAI: ¶190, ¶185-186, the type of the connected devices is determined).

Regarding claim 4, 13, DAMNAJOVIC discloses the electronic device according to claim 1,10 wherein the electronic device is connected to the first extender node through a wired link (DAMNAJOVIC: ¶32, wired connection between the base station and the UE relay), 
DAMNAJOVIC remains silent regarding the electronic device is configured to: in response to the expiration of the specified sleep time interval, send a wake-up command to the first extender node through the wired link to wake up the first extender node.
However, MUKAI discloses the electronic device is configured to: in response to the expiration of the specified sleep time interval, send a wake-up command to the first extender node through the wired link to wake up the first extender node (MUKAI: ¶129, ¶125-126, after a predetermined time period, the OLT transmits a SLEEP ALLOW(AWAKE) message to the relay device to wake it up ).

A person of ordinary skill in the art working with the invention of DAMNAJOVIC would have been motivated to use the teachings of MUKAI as it provides a way to improve power conservation when there is no communication and the devices aren’t in the power saving mode. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of DAMNAJOVIC with teachings of MUKAI in order to enhance overall power conservation in the network. 

Claim(s) 7, 8, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over DAMNAJOVIC et al in view of TARIGHAT MEHRABAN et al (US 2021/0329581).


Regarding claim 7, 16 DAMNAJOVIC discloses electronic device electronic device according to claim 1/10, wherein the first extender node is configured to autonomously wake up (DAMNAJOVIC: ¶259, turning off relay UE i.e. any interface that is belonging to the relay UE also powers down/turned off). DAMNAJOVIC remains silent regarding the waking up being in response to a user's physical operation on the first extender node.
However, TARIGHAT MEHRABAN et al (US 2021/0329581) discloses the waking up being in response to a user's physical operation on the first extender node (TARIGHAT MEHRABANI: ¶68, a user input is received at the repeater device to activate a mode in the repeater device).
A person of ordinary skill in the art working with the invention of DAMNAJOVIC would have been motivated to use the teachings of TARIGHAT MEHRABANI as it provides a well-known technique of activating a mode with user input in order to enhance control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of DAMNAJOVIC with teachings of TARIGHAT MEHRABANI in order to enhance controllability of the relay device by a user. 


Regarding claim 8,  DAMNAJOVIC modified by TARIGHAT MEHRABANI discloses electronic device according to any of claims 7, wherein waking up the first extender node includes powering on the wireless network interface of the first extender node again (DAMNAJOVIC: ¶259, turning off relay UE i.e. any interface that is belonging to the relay UE also powers down/turned off).




Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAMNAJOVIC et al in view of MIURA et al (US 9271233)


Regarding claim 9, DAMNAJOVIC discloses electronic device according to claim 1, wherein the electronic device is further configured to: transmit a sleep command to each of the one or a plurality of extender nodes (DAMNAJOVIC: Fig. 6, ¶272, instructing relay UEs to go to sleep mode/power save mode)
DAMNAJOVIC remains silent regarding the sleep command in response to determining that the electronic device is about to enter a sleep state.
However, MIURA et al (US 9271233) discloses the sleep command in response to determining that the electronic device is about to enter a sleep state (MIURA: Fig. 2, col. 2: 8-20, both the parent and child devices enter sleep/power save mode in response to the parent device going to sleep/power save mode).
A person of ordinary skill in the art working with the invention of DAMNAJOVIC would have been motivated to use the teachings of MIURA as it provides a way to improve power conservation in a parent device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of DAMNAJOVIC with teachings of MURAI in order to enhance overall power conservation in the network by conserving parent device’s power. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461